Citation Nr: 1732052	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-14 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for keloids of the chest, back, and right leg.

2.  Entitlement to service connection for non-keloid scars of the chest, back, and right leg.

3.  Entitlement to service connection for a skin rash.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He served in the Republic of Vietnam from September 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Prior to a scheduled Board hearing, the Veteran requested that the hearing be canceled and that his appeal be forwarded for appellate review.  Thus, the hearing request is withdrawn.  

The Veteran's claims were remanded by the Board in June 2015 and June 2016.


FINDINGS OF FACT

1.  Keloids of the chest, back, and right leg were not manifest during service and are not attributable to service.

2.  Non-keloid scars of the chest, back, and right leg were not manifest during service and are not attributable to service.

3.  A skin rash disorder was not manifest during service and has not been shown at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for keloids of the chest, back, and right leg, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for non-keloid scars of the chest, back, and right leg, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a skin rash disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a keloids, for non-keloidal scars and for a rash disability.  As explained below, the Board finds that service connection is not warranted for the Veteran's claimed disabilities.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has been provided VA examinations and VA medical opinions have been obtained.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

There are certain specified disabilities that may be presumed to have been incurred or aggravated by service if such are manifested to a compensable degree within a year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The Veteran's claimed skin disabilities are not among the specified chronic disabilities for which this presumption applies.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time.  38 U.S.C.A. § 1116 (a)(2) (West 2014); 38 C.F.R. § 3.309.  However, the Veteran's claimed skin disabilities are not among the specified disabilities for which this presumption applies.  See 38 C.F.R. 3.309(e).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

III.  History and Analysis

The Veteran first submitted a claim for service connection for skin disabilities in January 2010.  He said that his keloids and scars were extremely painful and that they bled.  He reported that he had scars on his chest, back and right leg, and that he had keloid lesions on his chest, back and right leg.   

An October 2002 private treatment record is the earliest medical record indicating that the Veteran had keloids.  It noted keloids on his chest wall.

On VA psychiatric examination in April 2010 the Veteran reported scarring on his shoulders chest and back.  He stated that he started having problems with the scars about a year after he got out of service.  He said that they just started appearing on his body and he thought that Agent Orange might be responsible for causing the scars.  

A May 2010 VA examination indicates that the Veteran had multiple keloids to the chest, back, neck and hips.  Under "TREATMENT RECOMMENDATIONS" it says that conditions found to be related to Agent Orange exposure included keloids. 

The Board notes that the STRs do not show that the Veteran had keloidal scars, non-keloidal scars or a skin rash disability during service.  Furthermore, the Veteran has not asserted that any of these claimed disabilities manifested during service.  He has consistently reported that the keloids began after discharge from service.  Although the Veteran has at times asserted that the keloidal scars began within a year of discharge from service, as noted above, none of the Veteran's claimed disabilities are among the list of chronic disabilities for which presumptive service connection may be granted.  See 38 C.F.R. § 3.309(a).  Accordingly, service connection may not be granted on a chronic disability presumptive basis.  

Additionally the Board notes that none of the Veteran's claimed disabilities are among the list of specified disabilities for which presumptive service connection may be granted for those Veterans who were exposed to herbicides.  See 38 C.F.R. § 3.309(e).  Accordingly, service connection may not be granted on a presumptive basis due to herbicide exposure.   

The Board recognizes the Veteran's contentions that he currently has scar and skin rash disabilities due to his exposure to Agent Orange during service.  Although he is competent to testify as to events that occurred in military service and his current symptoms, he is not competent to conclude that any current skin disorders are related to his exposure to Agent Orange or to his military service in general.  Although lay persons are competent to provide opinions on some medical issues this issue falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his claimed skin disabilities.  



A.  Skin Rash

The Veteran has not described any particular skin rash disability separate and distinct from his scar disabilities.  A review of the record reveals medical treatment for any skin rash disability during service, after service, or since the Veteran submitted his claim for service connection in January 2010.  Furthermore, on VA examination in November 2015 the VA examiner stated that the Veteran had no current skin rash disability and that he found no evidence in the claims file that the Veteran had experienced a skin rash.  In this case there is no competent evidence indicating that the Veteran has had a skin rash disability at any time during the appeal period.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a skin rash disability is not warranted.

B.  Non-Keloidal Scars

The November 2015 VA examination report notes that the Veteran had hyperpigmented flat lesions on his lower extremitas that were referred to as non-keloid scars.  The VA examiner opined that the Veteran's non-keloid scars were unrelated to service.  The Board notes that there are no medical opinions to the contrary.  As noted above, the Board finds that the Veteran's statements that his scars are due to service, including exposure to Agent Orange, are of no probative value.  The November 2015 VA examiner examined the Veteran and reviewed the medical evidence and opined that the Veteran's non-keloid scars were unrelated to service.  Additionally, the medical examiners noted the Veteran's exposure to Agent Orange during service and have been unable to relate the Veteran's non-keloid scars to such exposure.  Here the most probative evidence indicates that the Veteran's non-keloid scars did not manifest during service and are not related to service, including the Veteran's presumed exposure to Agent Orange.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a non-keloid scar disability is not warranted.


C.  Keloid Scars

The Board recognizes that in May 2010 a VA examiner noted that the Veteran had multiple keloids and indicated that the keloids were related to Agent Orange exposure.  However, the VA examiner failed to explain the basis for his opinion.  Consequently, the Board considers this favorable opinion to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board finds that the most probative evidence of record includes a March 2017 VA medical opinion.  The March 2017 VA medical examiner stated that she reviewed the medical literature regarding Agent Orange exposure and found that such exposure does not predispose for the development of keloid scars.  Furthermore in November 2015 a VA physician examined the Veteran and reviewed the Veteran's medical records, and she noted that the Veteran did not develop keloids during service.  She further opined that the etiology of keloids is unrelated to exposure to toxic herbicides.  In this case two VA physicians have opined that the Veteran's keloids are unrelated to Agent Orange exposure and one of the physicians provided a rationale for her opinion.  Consequently the Board finds the medical evidence against a relationship between keloids and Agent Orange exposure is of greater weight than the single, unsupported by rationale, medical opinion in favor.

In this case the Veteran first developed keloids after discharge from service.  None of the medical examiners have indicated that the keloids are related to service, other than through the Veteran's exposure to Agent Orange.  As noted above, the Board does not find the May 2010 opinion that the Veteran's keloids are related to Agent Orange exposure to be probative.  Here the greater weight of the evidence and the probative medical evidence indicates that the Veteran's keloids are unrelated to the Veteran's Agent Orange exposure.  Thus the probative evidence indicates that the Veteran's keloids first developed after discharge from service and that they are unrelated to service, including the Veteran's exposure to Agent Orange.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a non-keloid scar disability is not warranted.


ORDER

Entitlement to service connection for keloids of the chest, back, and right leg is denied.

Entitlement to service connection for non-keloid scars of the chest, back, and right leg is denied.

Entitlement to service connection for a skin rash disorder is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


